Case 4:18-cr-00216-ALM-CAN Document 1046 Filed 06/11/21 Page 1 of 2 PageID #: 4436




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   UNITED STATES OF AMERICA                           §
                                                      §
                                                      §
   v.                                                 § CASE NUMBER 4:18-CR-00216
                                                      §
                                                      §
   LAQUINTA DONTEA RUSSELL (31)                       §


          ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

          The Court referred this matter to the Honorable Christine A. Nowak, United States

   Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

   Procedure. The Honorable Christine A. Nowak conducted a hearing in the form and manner

   prescribed by Federal Rule of Criminal Procedure 11 and issued his Findings of Fact and

   Recommendation on Guilty Plea Before the United States Magistrate Judge. The Magistrate Judge

   recommended that the Court accept the Defendant’s guilty plea. He further recommended that the

   Court adjudge the Defendant guilty on Count Two of the Second Superseding Indictment filed

   against the Defendant.

          The parties have not objected to the Magistrate Judge’s findings. The Court ORDERS

   that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

   Judge are ADOPTED. The Court accepts the Defendant's plea but defers acceptance of the plea

   agreement until after review of the presentence report. It is further ORDERED that, in accordance

   with the Defendant’s guilty plea and the Magistrate Judge’s findings, Defendant, LAQUINTA

   DONTEA RUSSELL, is adjudged guilty as to Count Two of the Second Superseding Indictment
    Case 4:18-cr-00216-ALM-CAN Document 1046 Filed 06/11/21 Page 2 of 2 PageID #: 4437
.



       charging a violation of Title 21 U.S.C. § 846 - Conspiracy to Possess with the Intent to Distribute

       Heroin.

           SIGNED this 11th day of June, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
